Citation Nr: 0001965	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-31 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the appellant is basically eligible for dependency 
and indemnity compensation and/or death pension benefits as 
the surviving spouse of the veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran, who served on active duty from October 1954 to 
October 1956 and from August 1958 to May 1966, died on 
May [redacted], 1997.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Winston-
Salem, North Carolina.  This issue has been clarified to 
specify only the contested VA death benefits, as stated.  
Basic eligibility for surviving spouses' educational 
assistance and burial benefits is not at issue in this case.  

The Board remanded the appeal in January 1999 for a hearing 
that the appellant had requested on her appeal.  

The appellant had a personal hearing on her appeal before the 
undersigned Board member at the RO in September 1999.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The appellant was legally married to the veteran less 
than a year prior to his death.  

2.  The veteran and appellant had no children together.  

3.  The appellant has applied for DIC and death pension 
benefits as the surviving spouse of the veteran.  


CONCLUSION OF LAW

The legal requirements for the appellant's basic eligibility 
as the veteran's surviving spouse for DIC and/or death 
pension benefits are not met.  38 U.S.C.A. §§ 101(3), 1304, 
1541 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.50, 3.54 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During the veteran's lifetime, service connection was 
established for chronic bronchitis with emphysema and chronic 
obstructive pulmonary disease, rated as 100 percent 
disabling, recurrent renal calculi, rated as 10 percent 
disabling, and hemorrhoids, rated as zero percent disabling.  

On a "Declaration of Status of Dependents" the veteran 
signed in July 1996, he reported that he and the appellant 
were married on June 22, 1996.  Appropriate marriage ceremony 
and license documents were submitted in association 
therewith.  An essentially identical report was submitted by 
the veteran, signed by him in August 1996.  

The death certificate shows that the veteran died on May [redacted], 
1997, at the age of 61 from respiratory failure due to 
emphysema and chronic bronchitis.  

The appellant submitted an "Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse or Child (Including Death Compensation, 
If Applicable)" in May 1997.  She indicated that she and the 
veteran were married on June 22, 1996.  

By rating decision in June 1997, service connection was 
granted for the cause of the veteran's death and basic 
eligibility to Dependent's Educational Assistance were 
established.  The appellant was notified that she was not 
eligible to receive dependency and indemnity compensation 
(DIC) and death pension as the veteran's surviving spouse 
because she was not married to the veteran for at least a 
year prior to his death, and no child was born of their 
marriage.  She also was informed that there were no accrued 
benefits that had been due but not paid to the veteran at the 
time of his death.  

During the appellant's September 1999 hearing, she testified 
that she was married to the veteran just about seven weeks 
less than a year prior to his death and she felt she was 
entitled to the death benefits at issue because she had known 
him and looked after him just as a wife would have before 
they were married, dating back to more than a year prior to 
his death.  She related that the veteran had been ill for a 
long time when she met him and he had become totally disabled 
close to the time of their marriage.  He seemed to get better 
afterwards, and then suffered the collapse of a lung that led 
to his last hospitalization and his death.  She hoped that 
the year requirement for her marriage to the veteran to 
qualify her for the basic eligibility sought could be waived, 
at least to some extent.  

Legal Criteria

The term "surviving spouse" is defined as a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

Dependency and indemnity compensation may be paid to the 
"surviving spouse" of a veteran who died on or after 
January 1, 1957, who was married to the veteran (i) before 
the expiration of 15 years after the termination of the 
period of service in which the injury or disease causing the 
death of the veteran was incurred or aggravated, or, (ii) for 
one year or more, or, (iii) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c)(1).  

Death pension benefits may be paid to a surviving spouse who 
was married to a veteran of World War II for one year or more 
prior to the veteran's death, or for any period of time if a 
child was born of the marriage, or was born to them before 
the marriage, or prior to January 1, 1957.  38 U.S.C.A. 
§ 1537; 38 C.F.R. § 3.54(a).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
(Court)), has held that in a case where the law is 
dispositive, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Analysis

Initially, the Board notes that issue at hand is a matter in 
which the law, as opposed to the evidence, is dispositive.  
The Court has observed that the use of the statutory term 
"well grounded" should be confined to matters in which the 
evidence is dispositive.  Therefore, in cases such as this, 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law (Cf. FED R. CIV. P. 12(b)(6) 
("failure to state a claim upon which relief can be 
granted")), as opposed to dismissing the case for failure to 
present a well-grounded claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

There is no factual dispute in this case that the appellant 
married the veteran less than a year prior to his death, 
although she has pointed out having met him and cared for him 
a little over a year prior to his demise.  She has testified 
that she was married to him for almost a year prior to his 
death, and that she was committed to him and looked forward 
to a longer life with him.  Unfortunately, the strength of 
her bond and commitment to the veteran does not alter the 
legal requirement of a marriage for at least a year (in the 
absence of a child from them) for basic eligibility to DIC 
and/or death pension benefits.  

The Board has considered the appellant's testimony regarding 
her care for the veteran and the depth of their marriage 
commitment and that the laws of the VA requiring at least one 
year of marriage for eligibility for VA benefits are unfair.  
While the Board can sympathize with her situation, it is not 
possible to waive or change the one year marriage requirement 
that governs the outcome of this case.  The Board, just as 
much as the appellant, is bound by the applicable statute 
enacted by Congress and implementing VA regulation.  As such, 
the Board is powerless to disregard these criteria or change 
the law to fit any unique situation or circumstance, 
irrespective of any desire to do so.  38 C.F.R. § 19.5 
(1999).  Unfortunately, the applicable legal criteria in this 
case preclude a basis on which her claim may be granted.  

The salient and immutable fact is that the appellant does not 
meet the statutory requirements necessary for a grant of DIC 
or death pension benefits.  The Board does not have the 
authority to overrule the express wishes of Congress 
reflected by these statutory requirements.  As the law and 
not the evidence is dispositive in this case, the appeal is 
denied by operation of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  



ORDER

The appellant not having met the legal requirements, basic 
eligibility as the veteran's surviving spouse for DIC or 
death pension benefits is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 



